Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3, 5, 6, 11, 12, and 15 are pending and rejected. Claims 4, 7-10, 13, 14, and 16-28 are withdrawn as being drawn to non-elected inventions and species. Claim 1 is amended. Claim 2 is cancelled.
	
		
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 6,413,672 B1 in view of Im, US 2012/0276459 A1.
	Regarding claim 1, Suzuki teaches a method of forming a lithium secondary battery (abstract and Col. 1, lines 10-13), that includes a separator and an electrode, i.e. an anode with an anode current collector (Col. 4, lines 42-46), where the forming of the electrode comprises heat-treatment of the electrode at a temperature in a range of from 400-1400°C (Col. 4, lines 57-67). They teach producing the anode by preparing a coating solution by adding silicon powder and an organic material that turns to carbonaceous material through the heat treatment to a solvent, applying the coating solution on a current collector, drying to remove the solvent, and sintering the coated film (Col. 6, lines 49-67). They teach that sintering causes the material to be converted into carbonaceous material, where the temperature of sintering is in a range from 400-1400°C and a time for the process is 0.1 hours or more (Col. 3, lines 42-62 and Col. 4, lines 57-67). They teach that the separator is interposed between the anode and the cathode (Col. 8, lines 62-67). 
	They do not teach that a substantially inorganic layer is located between the electrode and the separator.
	Im teaches a negative electrode (anode) for a lithium secondary battery that includes an organic-inorganic hybrid protective layer and a method of manufacturing the same (abstract). They teach that the negative electrode includes a collector, a negative electrode active material layer disposed on the collector, and an organic-inorganic hybrid protective layer disposed on the negative electrode active material layer (0014). They teach that a polymer may be included in an amount of about 0.01 to about 20 parts by weight based on 100 parts of the organic-inorganic hybrid protective layer (0021), where the protective layer is considered to include a range where it is substantially inorganic since the layer can include inorganic particles as a majority. They teach that that the organic-inorganic hybrid protective layer is formed by preparing a lithium ion conductive porous ceramic layer by mixing and sintering a ceramic precursor to obtain a ceramic powder, and pressurizing and sintering the ceramic powder to prepare the ceramic layer, followed by injecting a monomer of a thermosetting resin into the pores of the ceramic layer (0015, 0026-0027, and 0091-0094). They teach that the lithium ion conductive porous ceramic may include various inorganic materials (0069-0079). They teach that ceramic powder is pressurized using a doctor blade and sintered at about 800-1200°C for 30 minutes to 10 hours to prepare a conductive porous ceramic (0099). They teach that the lithium battery includes the negative electrode, positive electrode, and a separator between the positive and negative electrode (0114 and Fig. 2). They teach that the active material for the negative electrode includes Si, SiOx, and Si-T alloys (0117-0119). They teach that the organic-inorganic hybrid protective layer prevents a positive electrode or electrolyte components from reacting with negative electrolyte and to prevent an electrical short with the positive electrode (0068). They also teach a lithium air battery where a separator can be disposed between the organic-inorganic hybrid protective layer and the electrolyte (0176 and Fig. 3). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when forming the lithium secondary battery that the separator which is between the cathode and the anode will be located adjacent to the inorganic protective layer which is on the anode active layer because in a similar battery construction the protective layer is also adjacent to the separator such that it will be expected to provide a suitable battery structure. Im teaches manufacturing a negative electrode by packing a formed organic-inorganic hybrid protective layer, a PP separator impregnated with a PC solution of 1 M LiTFSI, lithium with a thickness of about 300 microns, and a Cu collector into a pouch (0232), such that a formed organic-inorganic hybrid protective layer is combined with a formed electrode active material (lithium) to form the electrode. Therefore, Im teaches forming the hybrid organic-inorganic layer by sintering a ceramic (inorganic) layer and injecting polymer material into the layer, where the layer is then disposed on the negative electrode (anode) active material layer for forming the negative electrode (anode).
	From the teachings of Im, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki to have included a hybrid organic-inorganic protective layer (i.e. a substantially inorganic layer) between the separator and the anode (negative electrode) active material layer because Im teaches that such a layer provides benefits of preventing positive electrode or electrolyte components from reacting with negative electrolyte and to prevent an electrical short with the positive electrode in a lithium ion secondary battery such that it will also be expected to provide the same benefits in the battery of Suzuki. Therefore, in the process of Suzuki in view of Im a pre-formed substantially inorganic layer will be applied between the formed electrode (anode or negative electrode) of the battery and an adjacent component of the battery (separator) so as to provide a separate layer between the electrode and the separator, where when the layer is applied it is considered substantially inorganic 
since the polymer ranges from 0.01-20 parts per 100 parts of the layer, i.e. it overlaps a range considered to be substantially inorganic. Since the suggestion is for apply the hybrid organic-inorganic layer as a formed layer onto the already formed electrode as is done by Im, at least a portion of the substantially inorganic layer will be formed during a separate heat-treatment that is different from the heat-treatment of the electrode, i.e. the substantially inorganic layer will undergo sintering of the ceramic powder separately from the sintering of the anode.  
Regarding claim 3, Suzuki in view of Im suggest the process of instant claim 1. As discussed above, it is suggested apply the substantially inorganic layer after the heat-treatment of the electrode so as to apply the substantially inorganic layer on the formed anode.
Regarding claim 5, Suzuki in view of Im suggest the process of instant claim 1. Im further teaches that the hybrid organic-inorganic layer is a protective layer (abstract). Therefore, when applying the substantially inorganic layer (hybrid organic-inorganic layer) to the electrode it will comprise applying a protective film comprising the layer since the layer functions as a protective layer. 
Regarding claim 11, Suzuki in view of Im suggest the process of instant claim 1. Im further teaches that the protective layer incudes at least one compound selected from the group consisting of Chemical Formulae 1 through 7, where the formulas include metal oxides (0069-0079). They further teach that the porous ceramic is a lithium ion conductive porous ceramic (0069), such that the inorganic layer includes ceramic electrolytes.
Regarding claim 12, Suzuki in view of Im suggest the process of instant claim 1. As discussed above for claim 1, the suggestion from Suzuki in view of Im is to apply the inorganic layer to the electrode or anode.
Regarding claim 15, Suzuki in view of Im suggest the process of instant claim 1. Suzuki further teaches that the anode includes a sintered material which contains 50-99% by weight of silicon (abstract), such that the anode will be a silicon-based electrode since it includes silicon in a range in which it will be the majority. 
While Suzuki in view of Im does not specifically indicate that the inorganic layer is configured to account for and/or mitigate effects of use of silicon in the battery, since they suggest including a substantially inorganic layer in a battery having a silicon-dominant electrode where the layer provides benefits of preventing a positive electrode or electrolyte components from reacting with negative electrolyte and to prevent an electrical short with the positive electrode (Im, 0068) it is also considered to account for and/or mitigate effects of use of the silicon because it provides the claimed substantially inorganic layer and further provides desirable properties to the electrode in the battery. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.

Claim 1, 3, 5, 6, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 6,413,672 B1 in view of Im, US 2012/0276459 A1, Todorof, US 2015/0311567 A1, and Sakamoto, WO 2018/096702 A1.
	The following citations for Sakamoto, WO 2018/096702 A1 are in reference to Sakamoto, US 2019/0326601 A1, which is considered to be the English translation of Sakamoto, WO 2018/096702 A1 because it is the US national stage of the PCT application.  
	Regarding claims 1, 3, and 6, Suzuki teaches a method of forming a lithium secondary battery (abstract and Col. 1, lines 10-13), that includes a separator and an electrode, i.e. an anode with an anode current collector (Col. 4, lines 42-46), where the forming of the electrode comprises heat-treatment of the electrode at a temperature in a range of from 400-1400°C (Col. 4, lines 57-67). They teach producing the anode by preparing a coating solution by adding silicon powder and an organic material that turns to carbonaceous material through the heat treatment to a solvent, applying the coating solution on a current collector, drying to remove the solvent, and sintering the coated film (Col. 6, lines 49-67). They teach that sintering causes the material to be converted into carbonaceous material, where the temperature of sintering is in a range from 400-1400°C and a time for the process is 0.1 hours or more (Col. 3, lines 42-62 and Col. 4, lines 57-67). They teach that the separator is interposed between the anode and the cathode (Col. 8, lines 62-67). 
	They do not teach that a substantially inorganic layer is located between the electrode and the separator.
	Im teaches a negative electrode for a lithium secondary battery that includes an organic-inorganic hybrid protective layer and a method of manufacturing the same (abstract). They teach that the negative electrode includes a collector, a negative electrode active material layer disposed on the collector, and an organic-inorganic hybrid protective layer disposed on the negative electrode active material layer (0014). They teach that a polymer may be included in an amount of about 0.01 to about 20 parts by weight based on 100 parts of the organic-inorganic hybrid protective layer (0021), where the protective layer is considered to include a range where it is substantially inorganic since the layer can include inorganic particles as a majority. They teach that negative electrode is manufactured by preparing a lithium ion conductive porous ceramic layer by mixing and sintering a ceramic precursor to obtain a ceramic powder, and pressurizing and sintering the ceramic powder to prepare the ceramic layer, followed by injecting a monomer of a thermosetting resin into the pores of the ceramic layer (0026-0027). They teach that the lithium ion conductive porous ceramic may include various inorganic materials (0069-0079). They teach that ceramic powder is pressurized using a doctor blade and sintered at about 800-1200°C for 30 minutes to 10 hours to prepare a conductive porous ceramic (0099). They teach that the lithium battery includes the negative electrode, positive electrode, and a separator between the positive and negative electrode (0114 and Fig. 2). They teach that the active material for the negative electrode includes Si, SiOx, and Si-T alloys (0117-0119). They teach that the organic-inorganic hybrid protective layer prevents a positive electrode or electrolyte components from reacting with negative electrolyte and to prevent an electrical short with the positive electrode (0068). They also teach a lithium air battery where a separator can be disposed between the organic-inorganic hybrid protective layer and the electrolyte (0176 and Fig. 3). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when forming the lithium secondary battery that the separator which is between the cathode and the anode will be located adjacent to the inorganic protective layer which is on the anode active layer because in a similar battery construction the protective layer is also adjacent to the separator such that it will be expected to provide a suitable battery structure.
	From the teachings of Im, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki to have included a hybrid organic-inorganic protective layer (i.e. a substantially inorganic layer) between the separator and the anode active material layer because Im teaches that such a layer provides benefits of preventing positive electrode or electrolyte components from reacting with negative electrolyte and to prevent an electrical short with the positive electrode in a lithium ion secondary battery such that it will also be expected to provide the same benefits in the battery of Suzuki. Therefore, in the process of Suzuki in view of Im a substantially inorganic layer will be applied between an electrode (anode) of the battery and an adjacent component of the battery (separator) so as to provide a separate layer between the electrode and the separator, where when the layer is applied it is inorganic since the polymer is injected later and even when the polymer is injected, it is included in a range where the layer can be considered substantially inorganic (polymer ranges from 0.01-20 parts per 100 parts or the layer). 
Suzuki further teaches producing the anode by adding silicon powder and a carbonaceous material or an organic material that turns to carbonaceous material through heat treatment to a solvent and applying the coating solution on the current collector, followed by drying and heat treatment (Col. 6, lines 49-67). Therefore, Suzuki teaches applying an anode or electrode slurry on a substrate (current collector). 
	They do not teach applying a substantially inorganic layer precursor after the coating of the electrode slurry. As discussed above, Suzuki teaches drying the electrode layer and then sintering at 400-1400°C to 0.1 hours or more (Col. 4, lines 57-67 and Col. 6, lines 49-67). Suzuki teaches that since binder is carbonized to form a solid phase in such a state as the current collector and the coated film are in close contact with each other, adhesion between the current collector and the sintered material is improved (Col. 3, lines 42-67). Im teaches sintering at about 800-1200°C for 30 minutes to 10 hours (0099). 
	Todorof teaches a chemical battery using conductive and/or semiconductive electrode cores that are coated with at least one ceramic coating layer (abstract). They teach that the ceramic coating layer(s) provide a protective layer for the electrodes to prevent rapid corrosion (abstract). They teach that the battery includes anodes and cathodes (0026). They teach that the anode materials include silicon, copper, etc. (0027 and Table 1). They teach depositing the ceramic coatings by printing, spraying, etc. followed by heating or firing to provide the ceramic coating (0043). They teach that individual ceramic coating layers are added and fired sequentially or multiple ceramic coating layer are added and fired simultaneously (0043). Therefore, Todorof teaches applying two layers together and heat treating them at the same time. 
From the teachings of Suzuki, Im, and Todorof, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Im to have applied the ceramic protective layer onto the anode active material after drying the active layer, i.e. after coating the electrode slurry by pressurizing the ceramic powder using a doctor blade onto the anode or by applying the already pressurized ceramic layer onto the anode and then to have heat treated the materials together because Suzuki teaches that sintering the anode material in close contact with the collector improves adhesion between the layers, Im teaches that the ceramic layer is sintered at a temperature and time within the range used by Suzuki, and Todorof indicates it is known to sinter multiple layers together such that it will be expected to provide the desired and predictable result of successfully sintering the anode material and the inorganic layer while providing improved adhesion as suggested by Suzuki and improving the efficiency of the process by requiring only one sintering process. Therefore, Suzuki in view of Im and Todorof suggest applying a substantially inorganic layer precursor after the coating of the electrode slurry and heat treating the substantially inorganic layer during the heat-treatment of the electrode where the inorganic layer is subjected to the same heat-treatment such that at least a portion of the substantially inorganic layer is applied before the heat treatment of the electrode.
Suzuki in view of Im and Todorof do not teach forming at least a portion of the substantially inorganic layer during a separate heat treatment that is different from the heat treatment of the electrode.
Sakamoto teaches providing a negative electrode of a lithium ion battery, where the negative electrode includes a skeleton-forming agent and the resultant battery is excellent in input/output characteristics (abstract and 0066-0067), indicating that a battery will be formed having the negative electrode. They teach that ceramic or inorganic particles are included in a skeleton-forming agent where the ceramic or inorganic particles are accumulated on the surface of the active material layer, forming an electrically insulated ceramic layer (0076, 0090, 0250-0251 and Fig. 12). They teach that a battery including the negative electrode has a structure in which the positive electrode and the negative electrode are joined together by a separator (0161), such that the inorganic layer will be applied between and electrode of the battery and an adjacent component of the battery, i.e. either the separator or the positive electrode.  They teach that the electrode is formed by mixing a slurry, applying the slurry to a collector, and then drying, where drying is done by hot air of 110°C to 160°C (0155, 0196, and 0198). They teach applying the skeleton-forming agent and heat treating at 60°C or more, where if it is dried at a temperature of less than 60°C, the binding strength with the electrode and the separator will be low and the water content cannot be sufficiently removed (0154), indicating that the skeleton forming agent must be dried at a temperature of greater than 60°C. They teach that the heat treatment is preferably performed at 80°C or more, preferably at 100°C or more so as to shorten the heat treatment time (0156). Sakamoto further teaches that the skeleton-forming agent can also be applied to the surface of the separator where a separator coated or filled with ceramic prevents the separator from melting down due to local heat generation during short circuiting (0149). Since Sakamoto teaches heat-treating the skeleton forming agent on the electrode and that the skeleton forming agent can be applied to the separator, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the skeleton forming agent to the separator and performed the heat treatment of 60°C or more because Sakamoto indicates that such a heat treatment is necessary to remove water content and prevent binding issues. Sakamoto teaches that the skeleton-forming agent includes the inorganic particles or ceramic and either a silicate having a siloxane bond or a phosphate having an aluminophosphate bond (abstract, 0079, 0090, 0092 and 0251-0251), such that the skeleton-forming agent is understood to be substantially inorganic because it is formed of a silicate or aluminophosphate and includes inorganic particles. They also teach that the battery includes the positive electrode and the negative electrode joined together by a separator (0161). 
From the teachings of Sakamoto, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also applied the skeleton-forming agent of Sakamoto to the separator of Suzuki in view of Im and Todorof followed by heat treating at 60°C or more to remove the water content because Sakamoto indicates that a separator coated or filled with ceramic prevents the separator from melting down due to local heat generation during short circuiting, where the skeleton forming agent must be heat treated or dried at 60°C or more to remove the water content and prevent binding issues such that it will be expected to provide the desirable result of protecting the separator. Therefore, when the skeleton-forming agent of Sakamoto is applied to the surface of the separator of Suzuki in view of Im and Todorof this will result in applying a substantially inorganic layer by applying a protective film comprising the substantially inorganic layer since the separator is between the positive and negative electrodes such that the ceramic layer on the separator will then be between and electrode and an adjacent component of the battery (the separator), where at least a portion of the substantially inorganic layer is formed during a separate heat-treatment that is different from the heat-treatment of the electrode, i.e. it will be heated on the separator at 60°C or more. It is noted that the separator coated with the inorganic layer is considered a protective film comprising the inorganic layer because it will protect the separator from melting down during short circuiting. Therefore, a portion of the substantially inorganic layer is formed during the heat-treatment of the electrode, i.e. the inorganic portion of the hybrid organic-inorganic protective layer is formed during the sintering of the anode, and another portion is formed on the separator in a separate heat treatment, i.e. the skeleton forming agent, so as to be applied to the separator that is located between the cathode and anode such that it will be applied between the electrode and an adjacent component.
Regarding claim 5, Suzuki in view of Im, Todorof, and Sakamoto suggest the process or claim 1, where Sakamoto suggests providing the inorganic skeleton-forming agent onto the separator. Therefore, when the skeleton-forming agent of Sakamoto is applied to the surface of the separator of Suzuki, this will result in applying a substantially inorganic layer by applying a protective film comprising the substantially inorganic layer. It is noted that the separator coated with the inorganic layer is considered a protective film comprising the inorganic layer because it will protect the separator from melting down during short circuiting.  
Regarding claim 11, Suzuki in view of Im, Todorof, and Sakamoto suggest the process of instant claim 1. Im further teaches that the protective layer incudes at least one compound selected from the group consisting of Chemical Formulae 1 through 7, where the formulas include metal oxides (0069-0079). They further teach that the porous ceramic is a lithium ion conductive porous ceramic (0069), such that the inorganic layer includes ceramic electrolytes.
Sakamoto further teaches that the skeleton-forming agent includes acid-resistant inorganic particles such as alumina, titania, and other metal oxides, along with titanium nitride or silicon nitride, silicon carbide, tungsten carbide, etc. (0090 and 0095). Therefore, the skeleton forming agent that is applied onto the separator will also comprise metal oxides, carbides, or nitrides. 
Regarding claim 12, Suzuki in view of Im, Todorof, and Sakamoto suggest the process of instant claim 1. As discussed above for claim 1, the suggestion from Suzuki in view of Im, Todorof, and Sakamoto is to apply the inorganic layer to the electrode or anode followed by heat treating the layers together and applying another portion of the layer to the separator.
Regarding claim 15, Suzuki in view of Im, Todorof, and Sakamoto suggest the process of instant claim 1. Suzuki further teaches that the anode includes a sintered material which contains 50-99% by weight of silicon (abstract), such that the anode will be a silicon-based electrode since it includes silicon in a range in which it will be the majority. 
While Suzuki in view of Im, Todorof, and Sakamoto do not specifically indicate that the inorganic layer is configured to account for and/or mitigate effects of use of silicon in the battery, since they suggest including an inorganic layer in a battery having a silicon-dominant electrode where the layer provides benefits of preventing a positive electrode or electrolyte components from reacting with negative electrolyte and to prevent an electrical short with the positive electrode (Im, 0068) it is also considered to account for and/or mitigate effects of use of the silicon because it provides the claimed substantially inorganic layer and further provides desirable properties to the electrode in the battery. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered.
In light of the amendment to claim 1, the previous rejection has been modified. It is noted that two sets of rejections have been made to cover the requirements of forming the inorganic layer in a separate heat treatment (as current required by claim 1) and the requirement of claim 6 wherein an inorganic precursor layer is applied to the electrode slurry.
Regarding Applicant’s argument that Im does not teach using heat-treatment, as discussed in the rejection above, Im teaches sintering the inorganic layer, injecting polymer, and heating to polymerize (0099, 0103, and 0108), such that the inorganic layer is heat-treated. Im further describes making an electrode where an already formed organic-inorganic layer is packed with a separator, lithium, and a current collector (0232), indicating that heat treatment can be done separate from the electrode since the organic-inorganic layer is already formed before being combined with other components. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718